Citation Nr: 1711056	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  06-15 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependent and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel
INTRODUCTION

The Veteran served from January 1968 to August 1970, including service in Vietnam from May 1969 to August 1970.  He also served in the National Guard from December 1990 to June 1991, including service in Southwest Asia from January 1991 to May 1991.  The Veteran died in February 2005.  The Appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in New York, New York which denied the Appellant's claim for entitlement to VA death benefits including dependency and indemnity compensation (DIC). 

The Appellant's claim for service connection for cause of the Veteran's death and a claim for accrued benefits were previously before the Board in April 2008 and June 2013.  In April 2008 the Board noted that a determination as to whether the basic eligibility requirements for entitlement to service connection for the cause of the Veteran's death had been met was not of record and REMANDED for additional development and in June 2013 it was REMANDED again for additional development to fully notify the Appellant of evidence needed to support her claim in addition to obtaining any pertinent medical evidence regarding the Veteran's cause of death.



FINDINGS OF FACT

1.  The Veteran died in February 2005.  His death certificate identifies the cause of death as chronic alcoholism with hepatic cirrhosis.  At the time of death, the Veteran was service connected for left knee and leg condition.

2.  A service-connected disability was not the contributory cause of the Veteran's death.

3.  The disease processes leading to the Veteran's death are not attributable to his active military service and were not caused or made worse by any service-connected disability.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 110, 1112, 1116, 1310, 5107(b) (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify:

VA has a duty to notify claimants of the information and evidence necessary to substantiate the claims submitted, the division in responsibility in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2016).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case by letters dated in May 2008 and March 2016, the Appellant was notified of the evidence necessary to substantiate her claim.  She was told what information that she needed to provide and what information and evidence the VA would attempt to obtain.  The May 2008 letter identified the issue on appeal and the evidence the Appellant needs to submit in order to substantiate entitlement to service connection for the Veteran's cause of death, as required by Hupp.  Appellant was informed that the VA will request medical records from any VA Facility that treated the Veteran and asked the Appellant to provide the location of the VA Facility, the medical conditions treated, and the approximate date of treatment.  Additionally, the VA requested that the Appellant complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release information, for each health care provider that treated the Veteran and can provide an opinion and complete rationale to the Veteran's cause of death.  The March 2016 letter identified that the VA was working on her appeal which the Board remanded because the Board determined that she met the eligibility for DIC benefits based on the Veteran's service from December 1990 to June 1991 was established and explaining what evidence is necessary to substantiate this claim.  In August 2016, the VA mailed a supplemental statement of the case (SSOC) where the VA informed the Appellant that the March 2016 requested certain evidence and that the VA is in receipt of all evidence except for the requested autopsy report.  The Appellant has failed to present the autopsy report and it is stated on the death certificate that an autopsy was performed.

The VCAA also requires that the VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this case, the duty to assist has been fulfilled and no further action is necessary under the mandate of the VCAA.  The Veteran's service records have been associated with the claim file.  VA and private medical treatment records have also been obtained.  Accordingly, there is no need for a VA medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38U.S.C. § 5103 A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Analysis:

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2015).  To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service, the so called nexus requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).  For service connection to be granted for the cause of the Veteran's death, the Appellant must show one of the following: a cause of the Veteran's death is (or should be) service-connected or a service-connected disability caused the Veteran's death. 38 U.S.C.A. §1310.

When a Veteran's death is not due to a service-connected disability, a surviving spouse may be eligible to receive DIC benefits if the Veteran was in receipt of or entitled to receive compensation at the time of his death, for service-connected disabilities rated total disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

For a claim filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. §3.1(n)(3).

According to the Veteran's death certificate, the immediate cause of death is chronic alcoholism with hepatic cirrhosis.  As noted above, at the time of his death, there was service connection for left knee and left leg injury.

The Appellant makes no statements and the record does not show that the Veteran's chronic alcoholism is related to service.  During an October 2003 visit with Dr. Zamban it was noted in the history that the Veteran drinks a quart of vodka daily.  Rehab was discussed with the Veteran; however, he was not interested.  Again in September 2003 it was noted by Mr. Jackson, CSW that the Veteran drinks about one quart of vodka per day and has been doing so for several years following his retirement from the Sanitation Department.  The Veteran also admitted to drinking while he worked at the Sanitation Department; however, his drinking increased after he retired.  The Veteran worked at the Sanitation Department after service.

Service treatment records do not indicate that any of the diseases related to the Veteran's death were treated or diagnosed in service.  The preponderance of the evidence indicates no condition related to the Veteran's death, as reported on his death certificate, is related to military service, had its onset in service or within a year of separation, or was caused or aggravated by a service connected disability.
The Veteran's service-connected disability as stated above is not the proximate cause of the Veteran's death.  Service connection for the Veteran's cause of death is not warranted.


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
D. Johnson
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


